EXHIBIT 10.1

SUBCONTRACT AGREEMENT




BETWEEN




FORT BERTHOLD DEVELOPMENT CORPORATION, INC.




AND




WORLD ENERGY SOLUTIONS, INC.




This Subcontract is entered into effective this 27th day of April, 2006, by and
between   Fort Berthold Development Corporation (FBDC), a corporation
(hereinafter  “GENERAL CONTRACTOR”) with offices at 20030 Century Boulevard,
Germantown, MD and World Energy Solutions (WES), Inc., a corporation, with
offices at 3900 31st Street North, St. Petersburg, Florida, 33714 (hereinafter
“SUBCONTRACTOR”).

WITNESSETH:

WHEREAS, GENERAL CONTRACTOR has or is about to enter into a prime contract with
the United States Department of Interior ("Owner"), for the Indefinite Delivery
Indefinite Quantity Construction Contract at various locations within the
Washington D.C. metropolitan area ("Project") and Nationwide in accordance with
the terms and conditions of that certain contract further identified as
0406-CT-60704, (“Prime Contract”), and,




WHEREAS, GENERAL CONTRACTOR desires to secure certain professional services
issued as Task Orders in connection with the Project and SUBCONTRACTOR
represents that it possesses the unique, expert and professional qualifications
and expertise to provide such services.

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE 1

SCOPE OF WORK

The SUBCONTRACTOR shall provide all management, supervision, estimating, labor,
materials, tools, and equipment necessary for the performance of minor
construction, rehabilitation, alterations, and new construction for various
locations and installations for work described in Task Orders issued by the
GENERAL CONTRACTOR and accepted by the SUBCONTRACTOR.  SUBCONTRACT DOCUMENTS

This Subcontract consists of the following listed documents:

a)

Subcontract Agreement

b)

Subcontract General Conditions

                c)            Task Order Procedures

ARTICLE 2

INDEPENDENT CONTRACTOR

SUBCONTRACTOR is an independent contractor, and not an employee or agent of
GENERAL CONTRACTOR or OWNER, and shall be responsible for its own work. The
employees furnished by SUBCONTRACTOR to





1




perform the work shall be deemed to be SUBCONTRACTOR employees exclusively and
said employees shall be paid by the SUBCONTRACTOR for all services in this
connection, and SUBCONTRACTOR shall be responsible for all obligations and
reports covering Social Security, unemployment insurance, workers’ compensation,
income tax and other reports and deductions required by any applicable State or
Federal law.

ARTICLE 3

TERM OF SUBCONTRACT

This Subcontract shall be effective from April 28th, 2006, and continue until
April 28th, 2007, unless terminated sooner in accordance with the applicable
provisions of this Subcontract.  The term of this Subcontract may be extended by
mutual agreement of the Parties.  Notwithstanding the foregoing, the Subcontract
will remain in effect for Task Orders issued and accepted by the during the term
of this subcontract until such time as the work under the Task Orders have been
completed.

ARTICLE 4

COMPENSATION AND PAYMENT

For the full and complete performance of all of its obligations hereunder,
SUBCONTRACTOR agrees to accept and GENERAL CONTRACTOR agrees to pay the sum
defined in each Task Order issued and accepted, which sum includes all taxes,
fees or other expenses which may be applicable.  Said sum shall be paid in
periodic installments due to SUBCONTRACTOR with ten (10) days of receipt of such
funds by GENERAL CONTRACTOR from Owner. SUBCONTRACTOR shall, upon request of
GENERAL CONTRACTOR, furnish invoices, payroll reports, and such other
documentation as GENERAL CONTRACTOR may need in order to make periodic payment
requests. GENERAL CONTRACTOR shall promptly process SUBCONTRACTOR's invoices to
Owner. To the extent that Owner holds retention from its payments to GENERAL
CONTRACTOR, GENERAL CONTRACTOR may retain from each such periodic payment to
SUBCONTRACTOR an equivalent amount. Such retentions shall become due and payable
to SUBCONTRACTOR within ten (10) days after receipt by GENERAL CONTRACTOR,
provided that SUBCONTRACTOR has fully performed all of its obligations
hereunder. In the event that GENERAL CONTRACTOR is permitted to post a letter of
credit, SUBCONTRACTOR shall be afforded the same opportunity.




ARTICLE 5

INDEMNIFICATION

Each party hereto agrees to fully protect, defend, indemnify and hold harmless
the other party hereto and its affiliated companies, together with their
respective officers, employees, and agents, from all claims, liabilities, and
demands for injuries to or death of any person and for loss of  or damage to any
property to the extent in any way arising out of or connected with the negligent
acts or omissions of the indemnifying party.




Where any bodily injury or death, or any damage to or destruction of property,
is the result of the joint or concurrent negligence of the parties, each party's
duty of indemnification and defense shall be in proportion to its allocable
share of such joint or concurrent negligence.




Neither party hereto, nor its affiliates, its subcontractors, or vendors of any
tier, shall be liable to the other party or its affiliates in any action or
claim for loss of profit, loss of product, loss of use or for indirect,
consequential or special damages, EVEN IF CAUSED BY THE SOLE OR CONCURRENT
NEGLIGENCE OF THE PARTY.

















2










ARTICLE 6

INSURANCE

SUBCONTRACTOR shall at all times during the performance of this Agreement carry
and maintain worker's compensation and employer's liability insurance covering
all its employees, comprehensive or commercial general liability and property
damage insurance, and automotive public liability and property damage insurance,
in amounts required of GENERAL CONTRACTOR by the Prime Contract, save and except
for Professional Liability Insurance. SUBCONTRACTOR shall furnish to GENERAL
CONTRACTOR certificates from the insurance carrier showing that such insurance
is in full force and effect and will not be canceled without thirty days written
notice to GENERAL CONTRACTOR. If SUBCONTRACTOR shall at any time fail to provide
any of the above required insurance, GENERAL CONTRACTOR may, at its option,
provide the same and deduct the amounts of the premiums payable therefor from
any moneys due under this Agreement.




ARTICLE 7

WARRANTY




SUBCONTRACTOR shall guarantee to the GENERAL CONTRACTOR the work performed
hereunder against all defects in materials or workmanship for a period of one
year from the date of completion of SUBCONTRACTOR's work. SUBCONTRACTOR makes no
other warranties express or implied and ANY IMPLIED OR STATUTORY WARRANTIES OF
FITNESS FOR A PARTICULAR PURPOSE OF MERCHANTABILITY ARE EXPRESSLY DISCLAIMED.




ARTICLE 8

CONFIDENTIALITY

Any and all reports, information, or data of whatever nature provided to, or
prepared, generated, or assembled by SUBCONTRACTOR in connection with the
performance of this Subcontract shall be treated as confidential and shall not
be made available to any individual or organization outside the SUBCONTRACTOR
without the prior, written approval of GENERAL CONTRACTOR.

ARTICLE 9

SUBCONTRACTING AND ASSIGNMENT

SUBCONTRACTOR shall not assign any interest in this Subcontract without the
prior written consent of GENERAL CONTRACTOR, which consent shall not be
unreasonably withheld.




ARTICLE 10

CONFLICT OF INTEREST

SUBCONTRACTOR covenants that is presently has no interest, and shall not have
any interest, direct or indirect, which would conflict in any manner with the
performance of services required under this Subcontract.

ARTICLE 11

INSPECTION AND AUDIT OR RECORDS

To the extent permitted by the Prime Contract SUBCONTRACTOR shall permit GENERAL
CONTRACTOR and or Owner to inspect and audit all technical data and records of
SUBCONTRACTOR relating to performance under this Subcontract.








3







ARTICLE 12

INCORPORATION OF PRIME CONTRACT

The subcontractor agrees to the extent applicable to the work to be performed by
SUBCONTRACTOR under this Subcontract to comply with the provisions and clauses
of the Prime Contract listed at Exhibit II.  Where appropriate the term
Contracting Officer in the clauses shall mean GENERAL CONTRACTOR and Contractor
shall mean SUBCONTRACTOR.

In the event of direct conflict between the Prime Contract, as defined above,
and the provisions of this Subcontract, the provision of this Subcontract shall
control.

ARTICLE 13

GOVERNING LAW

This Subcontract shall be governed by and construed under the laws of the State
of Virginia.

ARTICLE 14

NO WAIVER

None of the provisions of this Subcontract shall be considered waived by either
Party thereto unless such waiver is reduced to writing and signed by the Party
to be charged. No such waiver shall be construed as a modification of any of the
provisions of this Subcontract or as a waiver of any past or future default or
breach hereof, except as expressly stated in such waiver.

ARTICLE 15

EXTENT OF AGREEMENT

This Subcontract, including any appendices, exhibits, and attachments hereto,
constitutes the entire and integrated agreement between GENERAL CONTRACTOR and
SUBCONTRACTOR and supersedes all prior negotiations, representations, or
agreements, either written or oral. This Subcontract may be amended only written
instrument signed by both GENERAL CONTRACTOR and SUBCONTRACTOR.

ARTICLE 16

SEVERABILITY

If any term, covenant, or condition of this Subcontract is held by a court of
competent jurisdiction to be invalid, the remainder of this Subcontract shall
remain in effect.

ARTICLE 17

NOTICES

All notices or other communications to either party by the other shall be deemed
given when made in writing and personally delivered or mailed, postage paid, to:











4







GENERAL CONTRACTOR

Fort Berthold Development Corporation, Inc.

20030 Century Boulevard, Suite 101

Germantown, MD 20874




SUBCONTRACTOR:

World Energy Solutions, Inc.,

3900 31st Street North,

St. Petersburg, Florida, 33714

ARTICLE 18

LIMITATIONS OF LIABILITY

Liability Limitations. Without limiting SUBCONTRACTOR's obligations to the Owner
under the Prime Contract, this Article shall apply notwithstanding any other
provision of this AGREEMENT to the contrary:




NEITHER PARTY HERETO SHALL BE LIABLE TO THE OTHER OR ITS AFFILIATES IN ANY
ACTION OR CLAIM FOR BUSINESS INTERRUPTION, LOSS OF PROFIT, LOSS OF PRODUCT, LOSS
OF USE, OR FOR INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES, EVEN IF ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. THE FOREGOING SHALL BE APPLICABLE EVEN IF THE
LIABILITY ASSERTED IS BASED ON NEGLIGENCE (WHETHER ACTIVE OR PASSIVE) OR OTHER
FAULT OR STRICT LIABILITY, AND REGARDLESS OF WHETHER THE ACTION OR CLAIM IS
BASED IN CONTRACT, TORT, STATUTE OR OTHERWISE.




ANY LIMITATION ON OR EXCULPATION FROM LIABILITY AFFORDED A PARTY BY THIS
AGREEMENT SHALL CONSTITUTE AN AGGREGATE LIMIT ON THE LIABILITY OF ONE PARTY TO
THE OTHER AND ITS AFFILIATES, AND SHALL LIKEWISE LIMIT THE LIABILITY OF A
PARTY'S AFFILIATES, SUBCONTRACTORS AND VENDORS OF ANY TIER, AND THEIR RESPECTIVE
OFFICERS, AGENTS AND EMPLOYEES. FOR PURPOSES OF THIS ARTICLE, AN "AFFILIATE" OF
A PARTY INCLUDES ANY PARENT, SUBSIDIARY OR AFFILIATED CORPORATION, PARTNERSHIP
OR OTHER LEGAL ENTITY, AND ITS AND THEIR OFFICERS, AGENTS, EMPLOYEES AND
INSURERS.




Except as expressly provided in this Article, there are no third-party
beneficiaries of this Agreement. This Agreement does not create or confer any
legal claim or cause of action in favor of any Party not a signatory to this
Agreement and the obligations and legal duties imposed on any Party by this
Agreement are owed exclusively to the other Party or Parties and are not owed to
any Party not a signatory to this Agreement.




GENERAL CONTRACTOR and SUBCONTRACTOR shall each obtain endorsements on all
insurance applicable to this project, which shall waive all rights of
subrogation against the other party, their affiliates, and their other
SUBCONTRACTORs and vendors of any tier.








5







IN WITNESS WHEREOF, the parties hereto have executed this Subcontract as of the
day and year above written.

By

By

Name  James L. Gianniny

Name  Benjamin C. Croxton

Title  C.O.O.

Title  C.E.O.

Signature: /s/ Jamas L. Gianniny      

 Signature: /s/ Benjamin C. Croxton

Fort Berthold Development Corporation, Inc.

World Energy Solutions, Inc.

































































6













SUBCONTRACT GENERAL CONDITIONS

1. Disputes

1.1  If a dispute arises out of or relates to this subcontract or the breach
thereof, and if it cannot be settled through direct discussions, the parties
agree to first endeavor to settle the dispute in an amicable manner by mediation
administered by the American Arbitration Association under its Construction
Industry Mediation Rules before resorting to arbitration.  Thereafter, any
unresolved controversy or claim arising out of or relating to this contract or
breach thereof shall be settled by arbitration administered by the American
Arbitration Association in accordance with its Construction Industry Arbitration
Rules and judgment upon the Award rendered by the arbitrators may be entered in
any court having jurisdiction thereof.




1.2  The parties acknowledge that this contract evidences a transaction
involving interstate commerce.  The United States Arbitration Act shall govern
the interpretation, enforcement, and proceedings pursuant to the arbitration
clause in this contract.




1.3  The arbitration proceedings shall be conducted at a to be determined
location.




1.4  The governing law of this contract shall be that body of federal law that
pertains to U.S. Government procurement and, to the extent that such law does
not apply, the laws of the Commonwealth of Virginia, excluding any conflict of
laws provision which would lead to the application of a different body of law.




1.5  The arbitration shall be conducted by a panel of three (3) arbitrators.
 Each party will appoint an arbitrator and the two appointed arbitrators will
agree to the third arbitrator. The decision of a majority of the arbitrators
shall be reduced to writing; final and binding without the right of appeal.
 Judgment upon the award may be entered in any court having jurisdiction over
the person or the assets of the Party owing the judgment or application may be
made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be.




1.6  Consequential, punitive or other similar damages shall not be allowed.




2.  Limitation of Liability

2.1  This article shall apply notwithstanding any other provision of this
agreement.




2.2  Neither party hereto, nor its affiliates, its subcontractors, or vendors of
any tier, shall be liable to the other party or its affiliates in any action or
claim for loss of profit, loss of product, loss of use or for indirect,
consequential or special damages, EVEN IF CAUSED BY THE SOLE OR CONCURRENT
NEGLIGENCE, WHETHER ACTIVE OR PASSIVE, OF SUCH PARTY AND EVEN IF ADVISED OF THE
POSSIBILITY THEREOF.




2.3  ANY LIMITATION ON OR EXCULPATION FROM LIABILITY AFFORDED SUBCONTRACTOR BY
THIS AGREEMENT SHALL BE APPLICABLE REGARDLESS OF WHETHER THE ACTION OR CLAIM IS
BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE WHETHER SOLE OR CONCURRENT, ACTIVE
OR PASSIVE), STATUTE, STRICT LIABILITY OR OTHERWISE, AND SHALL LIKEWISE LIMIT
THE LIABILITY OF SUBCONTRACTOR ITS AFFILIATES, SUBCONTRACTORS AND VENDORS OF ANY
TIER AND THEIR RESPECTIVE OFFICERS, AGENTS AND EMPLOYEES.  For purposes of this
Article an “affiliate” of a party includes any parent, subsidiary or affiliated
corporation, partnership or other legal entity, and its and their officers,
agent, employees and insurers.




2.4  There are no third party beneficiaries of this Agreement and no third party
may rely upon the obligation herein or upon the findings of any report produced
hereby.  This Agreement does not create or confer any legal claim or cause of
action in favor of any party not a signatory to this Agreement and the
obligation and legal duties imposed on any party by this Agreement are owed
exclusively to the other party or parties and are not owed to any party not a
signatory to this Agreement.





7










TASK ORDER PROCEDURES




Task Orders shall contain the schedule, price and payment terms for the
Services.  The Task Orders will refer to and be governed by the terms of this
Agreement and shall become effective when the acknowledgment copy thereof is
signed by a duly authorized officer of the SUBCONTRACTOR and returned to the
GENERAL CONTRACTOR.  The scope of work (and related plans and specifications)
may not be modified or amended, unless the changes are first agreed to in
writing by GENERAL CONTRACTOR and SUBCONTRACTOR.




In the event of any disagreement between the parties regarding Task Order
requirements and/or the SUBCONTRACTOR's proposal therefore, the parties will
negotiate a resolution.  In the event that the urgency of the program requires
that the SUBCONTRACTOR start work prior to submission of a Task Order proposal
or resolution of any disagreement resulting from a proposal to the GENERAL
CONTRACTOR, GENERAL CONTRACTOR may advise SUBCONTRACTOR in writing to proceed
with the Task Order workscope.  In such case, costs incurred by SUBCONTRACTOR
which are necessary to comply with the urgency of the work specified, are
allowed to the extent that such costs would have been allowable if incurred
after Task Order proposal agreement by the parties, up to the GENERAL
CONTRACTOR’s authorized funding amount provided within the authorization to
proceed.




Upon agreement by the parties to a Task Order, GENERAL CONTRACTOR and
SUBCONTRACTOR shall indicate their acceptance thereof by executing the Task
Order where indicated and retaining a copy of same for their records.  The
standard Task Order format is included as Attachment A to this Exhibit.




The work to be performed under this Subcontract is described in general terms in
the Statement of Work (SOW) contained in the Subcontract.  Individual Task
Orders reflecting the definitive scope of work and mutually agreed terms and
price shall be issued by the GENERAL CONTRACTOR.  GENERAL CONTRACTOR's
Subcontracts Representative is the only individual authorized to issue such Task
Orders under this Subcontract.




Task Order procedures will follow the following steps:




1)

The GENERAL CONTRACTOR’s subcontract representative will issue a RFP to the
SUBCONTRACTOR.  The RFP will contain the scope of work, any special terms,
performance period or completion date.

2)

The SUBCONTRACTOR will respond to the RFP with a proposal noting any exceptions
or requirements.

3)

After receipt of the proposal by the GENERAL CONTRACTOR the Parties will
negotiate and agree to terms and price of Task Order.

4)

After negotiations are complete GENERAL CONTRACTOR will issue Task Order
reflecting the negotiated agreement and SUBCONTRACTOR will acknowledge. Task
orders shall be issued against the Subcontract in writing, dated and identified
with a number on a "Task Order Form".  Each Task Order shall identify the work
to be accomplished, the completion date and the required deliverables due upon
completion.  Each Task Order shall be signed by the GENERAL CONTRACTOR's
authorized representative.











8




















